t c summary opinion united_states tax_court valentine c anyanwu petitioner v commissioner of internal revenue respondent docket no 6011-14s l filed date celio w young for petitioner william j gregg and randall s trebat jr for respondent summary opinion buch judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this is a collection case in which the internal_revenue_service irs issued a notice_of_intent_to_levy and where the underlying liability is for penalties under sec_6695 that provision imposes a penalty if a return preparer fails to include an appropriate identifying number on a return that he prepared for compensation the evidence establishes that mr anyanwu received compensation_for preparing only of the returns for which respondent imposed penalties accordingly we find that mr anyanwu is liable for the sec_6695 penalty for each of returns and we sustain the levy determination to that extent background mr anyanwu is a certified_public_accountant and prepares tax returns part time as a second job he has prepared returns for more than years during calendar_year mr anyanwu prepared returns for tax_year mr anyanwu did not charge to prepare some of these returns estimating that about something something of the clients were nonpaying clients such as friends and relatives mr anyanwu reported the income he received from this tax preparation work on hi sec_2010 form_1040 u s individual_income_tax_return it was mr anyanwu’s practice to include his name address phone number signature and the last four digits of his social_security_number on the tax returns he prepared for tax_year he claimed he did not include his full social_security_number because he had been a victim of identity theft in the past and was concerned for his privacy i audit the irs audited mr anyanwu’ sec_2010 tax_return and this examination led the irs to also investigate the tax returns mr anyanwu prepared for tax_year the irs determined that mr anyanwu did not include all of the information required of a tax_return_preparer on those returns mr anyanwu provided the irs with a list of clients for whom he had prepared returns during calendar_year for tax_year and he informed the irs that he had billed only of those clients in addition to the list of clients provided by mr anyanwu the irs relied on another list generated by its service_center the examining agent was unclear on how this list was generated stating at trial that somebody would have pushed some kind of button i guess the examining agent did not review any of the actual returns that were identified on this list mr anyanwu did not maintain a separate bank account for his tax preparation business but he provided the irs with information from his checking and savings accounts from this bank account information the irs identified payments for tax preparation that mr anyanwu received ii assessment and collection activities on date respondent assessed a total return preparer penalty under sec_6695 of dollar_figure for the period ending date this penalty applies if a return preparer fails to include an appropriate identifying number on a return that he prepares for compensation the penalty assessed against mr anyanwu was based on the returns he prepared returns at dollar_figure per return the irs sent mr anyanwu a notice of penalty charge for this amount dated date on date the irs issued a final notice notice_of_intent_to_levy and notice of your right to a hearing mr anyanwu timely requested a collection_due_process cdp hearing on form request for a collection_due_process or equivalent_hearing on this form he challenged only the underlying liability stating i’m not liable for i don’t owe all or part of the taxes he did not request collection alternatives the cdp hearing was held on date mr anyanwu’s representative faxed a copy of a return he prepared for tax_year to the settlement officer after the hearing this return showed mr anyanwu’s name address phone number signature and the last four digits of his social_security_number and it was dated date the settlement officer reviewed the issues raised regarding the underlying penalty and the evidence provided by mr anyanwu and determined that a levy was warranted on date respondent issued a notice_of_determination sustaining the levy mr anyanwu resided in maryland when he timely petitioned for review of this notice_of_determination and trial was held in washington d c discussion this case comes before us on collection review of the irs determination sustaining the levy for when we review collection activities if the validity of the underlying liability is properly at issue we review that determination de novo if the validity of the underlying liability is not properly at issue we review the determination for an abuse_of_discretion here we are only asked to review the underlying liability 114_tc_604 114_tc_176 sego v commissioner t c pincite goza v commissioner 114_tc_3 pincite which is sec_6695 penalties we have jurisdiction under sec_6330 to review this penalty as part of a collection case respondent assessed penalties under sec_6695 against mr anyanwu for failing to furnish his identifying number on the tax returns he prepared tax_return_preparers who fail to provide their identifying numbers on the returns are liable for a penalty of dollar_figure per return with the maximum assessable penalty dollar_figure per calendar_year unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the commissioner bears the burden of production on this penalty and must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty the preparer then bears the burden of proving that the failure to include an identifying number was due to reasonable_cause and not due to willful neglect cf eg 143_tc_157 sec_6695 sec_7491 see 116_tc_438 sec_6695 higbee v commissioner t c pincite tax_return_preparers are defined in the code as persons who prepare tax returns for compensation_for the year at issue tax_return_preparers were required to provide their social_security numbers or preparer tax identification numbers ptin on any returns they prepared for compensationdollar_figure in the irs first introduced ptins when it issued a news_release stating that tax_return_preparers could apply for ptins and could use either their ptins or their social_security numbers on returns they prepared the irs’ purpose for implementing ptins was to respond to concerns that a preparer’s social_security_number could be used inappropriately by clientele and others having access to a prepared return additional irs publications and forms alerted return preparers that they were required to use either their full social_security numbers ssn or ptins page of the form_1040 in the box for a paid preparer to fill out explicitly requires either the preparer’s ssn or ptin additionally irs publication return preparer review from date reiterates that the tax_return sec_7701 sec_6109 sec_7701 sec_1_6109-2 income_tax regs i r s news_release ir-99-72 date irs to issue alternative identification numbers for tax preparers i r s news_release ir-99-72 supra preparer must furnish either a social_security_number or a ptin on the return consequently for tax_year mr anyanwu was required to use either a ptin or his social_security_number on returns he prepared for compensationdollar_figure the commissioner can directly assess tax_return_preparer penalties because they are not subject_to deficiency procedures following that the commissioner can send notice_and_demand for payment and begin collection proceedings if the liability is not paiddollar_figure here we find that the underlying liability is properly before us because mr anyanwu did not receive a deficiency_notice and did not otherwise have an opportunity to dispute the penalties before the cdp hearingdollar_figure irs publication return preparer review date we note that for tax returns or claims for refund filed after date tax_return_preparers must use ptins as their identifying numbers see sec_1_6109-2 d income_tax regs see sec_6696 cf eg 133_tc_424 sec_6330 d i respondent has met his burden for some of the penalties respondent bears the burden of production in any court_proceeding with respect to the liability of any individual for any penalty imposed under title dollar_figure we find that he has met that burden for only of the returns for which the sec_6695 penalty was imposed respondent met his burden to show that mr anyanwu did not include his full social_security_number on the returns he prepared but respondent also presented evidence that mr anyanwu received compensation_for preparing only of those returns although mr anyanwu asserts that the number is perhaps lower than his own records establish this number accordingly we find that mr anyanwu was compensated for returns in because the code defines a tax_return_preparer as one who prepares for compensation and respondent bears the burden of production for these penalties we find that respondent has met his burden with respect to only of the returns for which he imposed penalties sec_7491 sec_7701 ii mr anyanwu has not shown his failure was for reasonable_cause and not due to willful neglect mr anyanwu claims that his failure to include his full identifying number on the returns he prepared was based on reasonable_cause and not due to willful neglect to support his claim mr anyanwu testified that he had been a victim of identity theft in the past and thus feared disclosing his full social_security_number mr anyanwu stated that he believed that the irs could properly identify him as the return preparer with only the last four digits of his social_security_number name address and phone number while we acknowledge that privacy concerns are important we find that mr anyanwu has failed to show that he had reasonable_cause mr anyanwu could have satisfied his privacy concerns within the rules by obtaining and using a ptin instead of his full social_security_number on the returns he prepared we have considered the parties’ arguments and to the extent not addressed here we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
